             Case 2:15-cv-02018-RSM Document 240 Filed 09/17/20 Page 1 of 4




                                                               The Honorable Ricardo S. Martinez
1

2

3

4

5

6
                              UNITED STATES DISTRICT COURT
7
                             WESTERN DISTRICT OF WASHINGTON
8
                                       AT SEATTLE

9    ANNE BLOCK, an individual
10                            Plaintiff,              NO. 15-CV-2018 RSM
11          vs.                                       SNOHOMISH COUNTY DEFENDANTS’
12                                                    RESPONSE IN OPPOSITION TO
     WASHINGTON STATE BAR                             PLAINTIFF’S MOTION TO SET ASIDE
13   ASSOCIATION, et al.,                             FINAL DECISION
14                            Defendants.
15
                   A. Plaintiff’s Motion to Set Aside the Vexatious Litigant
16                    Order Is Meritless.

17
            Anne Block’s febrile imagination has conjured up yet another conspiratorial rabbit hole
18
     for our consideration. This time she asks the court to set aside the vexatious litigant order
19
     entered against her on December 13, 2019. Ms. Block bases her motion on her allegation that
20

21   on January 14, 2020, 30 days after the order was entered, the Honorable Ricardo Martinez

22   called Snohomish County Deputy Prosecuting Attorney Joseph Genster and engaged in an
23
     improper ex parte communication. She requests that “Judge Ricardo Martinez and Joseph
24
     Guenster [sic] put on the record the substance of their ex parte conversation.” Dkt. 239 at 1.
25
     There is no substance to put on the record because there was no conversation between Judge
26

27
     SNOHOMISH COUNTY DEFENDANTS’ RESPONSE IN                              SNOHOMISH COUNTY
                                                                 PROSECUTING ATTORNEY - CIVIL DIVISION
     OPPOSITION TO PLAINTIFF’S MOTION TO SET                      Robert J. Drewel Bldg., 8th Floor, M/S 504
     ASIDE FINAL DECISION - 1                                                3000 Rockefeller Ave
                                                                   EVERETT, WASHINGTON 98201-4060
     (15-CV-2018 RSM)                                                (425)388-6330/FAX: (425)388-6333
              Case 2:15-cv-02018-RSM Document 240 Filed 09/17/20 Page 2 of 4




     Martinez and DPA Genster on January 14, 2020 or any other time. See Declaration of Joseph
1

2    B. Genster dated September 17, 2020. Id at ¶ 2.

3           DPA Genster has never had any ex parte communication with Judge Martinez
4
     concerning Ms. Block. He cannot recall ever meeting Judge Martinez in either a professional or
5
     social capacity. Id. DPA Genster did receive a call from a woman at the USDC for the Western
6
     District of Washington concerning a request to obtain a transcript from a summary judgment
7

8
     hearing in a case in which Ms. Block was not a party. The call did not involve Ms. Block. Id at

9    ¶ 3.
10          The call DPA Genster received on January 14, 2020 was from 206-370-8999. Ms.
11
     Block claims that is Judge Martinez’s number because a website she visited indicates Judge
12
     Martinez is a “Possible owner” of that phone number. Ms. Block’s reliance on the website is
13

14
     misplaced as the website for the USDC for the Western District of Washington provides three

15   phone numbers for Judge Martinez and his staff: 206-370-8880, 206-370-8521, and 206-370-

16   8456. Ms. Block apparently never thought to look at the court’s website. In sum, Ms. Block’s
17
     motion to set aside the vexatious litigant order is meritless and should be denied.
18

19                  B. The Motion to Disqualify Judge Martinez Should be
                       Denied.
20

21          Ms. Block’s two previous motions to disqualify Judge Martinez were denied, as was her
22
     motion to disqualify Judge Leighton. Her third attempt to disqualify Judge Martinez is based on
23
     the false claim that he participated in ex parte communications with DPA Genster. Ms. Block
24
     has once again failed to provide any basis for disqualification, and accordingly, the motion to
25

26
     disqualify should be denied.

27
     SNOHOMISH COUNTY DEFENDANTS’ RESPONSE IN                                 SNOHOMISH COUNTY
                                                                    PROSECUTING ATTORNEY - CIVIL DIVISION
     OPPOSITION TO PLAINTIFF’S MOTION TO SET                         Robert J. Drewel Bldg., 8th Floor, M/S 504
     ASIDE FINAL DECISION - 2                                                   3000 Rockefeller Ave
                                                                      EVERETT, WASHINGTON 98201-4060
     (15-CV-2018 RSM)                                                   (425)388-6330/FAX: (425)388-6333
           Case 2:15-cv-02018-RSM Document 240 Filed 09/17/20 Page 3 of 4




1

2         DATED this 17th day of September, 2020.

3                                           ADAM CORNELL
                                            Snohomish County Prosecuting Attorney
4

5
                                            By: _s/Joseph B. Genster________________
6                                           Joseph B. Genster, WSBA #14968
                                            Deputy Prosecuting Attorney
7
                                            Snohomish County Prosecuting Attorney
8
                                            Civil Division
                                            3000 Rockefeller Ave., M/S 504
9                                           Everett, Washington 98201
                                            (425) 388-6330 / Fax: (425) 388-6333
10                                          jgenster@snoco.org
11
                                            Attorney for Snohomish County, Mark Roe, Sean
12                                          Reay, Sara DiVittorio, John Pennington, Brian
                                            Lewis, Seth Fine, Geoffrey Gibbs and John Lovick.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     SNOHOMISH COUNTY DEFENDANTS’ RESPONSE IN                        SNOHOMISH COUNTY
                                                           PROSECUTING ATTORNEY - CIVIL DIVISION
     OPPOSITION TO PLAINTIFF’S MOTION TO SET                Robert J. Drewel Bldg., 8th Floor, M/S 504
     ASIDE FINAL DECISION - 3                                          3000 Rockefeller Ave
                                                             EVERETT, WASHINGTON 98201-4060
     (15-CV-2018 RSM)                                          (425)388-6330/FAX: (425)388-6333
              Case 2:15-cv-02018-RSM Document 240 Filed 09/17/20 Page 4 of 4




                                        CERTIFICATE OF SERVICE
1

2            I hereby certify that on September 17, 2020, I electronically filed the foregoing

3    document with the Clerk of the Court using the CM/ECF system which will send notification of
4
     such filing to all registered parties.
5
             DATED this 17th day of September, 2020 at Everett, Washington.
6

7
                                                /s/ Teresa Kranz_______________
8
                                                Teresa Kranz, Legal Assistant

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     SNOHOMISH COUNTY DEFENDANTS’ RESPONSE IN                            SNOHOMISH COUNTY
                                                               PROSECUTING ATTORNEY - CIVIL DIVISION
     OPPOSITION TO PLAINTIFF’S MOTION TO SET                    Robert J. Drewel Bldg., 8th Floor, M/S 504
     ASIDE FINAL DECISION - 4                                              3000 Rockefeller Ave
                                                                 EVERETT, WASHINGTON 98201-4060
     (15-CV-2018 RSM)                                              (425)388-6330/FAX: (425)388-6333
